OPINION — AG — QUESTION: "YOU REQUEST AN OPINION CONCERNING THE LEGALITY OF GIVING AN OPTION FOR GROUP LIFE INSURANCE, IN CONJUCTION WITH THE HEALTH AND ACCIDENT INSURANCE PROVIDED BY THE STATE, TO THOSE STATE EMPLOYEES COMING UNDER THE PROVISIONS OF SENATE BILL NO. 21, SO LONG AS THE EMPLOYEE PAY THE PREMIUM." — THE AFORESAID ACT CITED AS THE "STATE EMPLOYEES GROUP HEALTH ACT" RELATES SOLELY AND EXCLUSIVELY TO GROUP ACCIDENT AND HEALTH INSURANCE PLANS, AND DOES NOT RELATE TO LIFE INSURANCE PLANS. (ROBERT L. MCCHESNEY)